On appeal we review decree of the Circuit Court validating the refunding bond issue of the City of Brooksville, Florida, to be dated July 1, 1941 in the sum of $316,490.31.
The record shows that these bonds were to refund an outstanding issue of $224,200.00 principal, and $92,290.31 interest.
Among other things, the appellant strenously argues that the obligation for past-due and unpaid interest cannot be included in the refunding bonds. This question was set at rest most recently by our opinion in the case of State of Florida v. Special Road and Bridge District No. 3 of Palm Beach County, Fla., et al., filed October 6, 1942 and not yet reported.
Other questions stated have been considered and are found to be without merit.
The decree is affirmed.
BROWN, C. J., WHITFIELD, BUFORD, and ADAMS, JJ., concur.